           Case 1:20-cv-01954-LGS Document 11 Filed 05/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LUIS PAULINO CALDERON, et al.,                               :
                                              Plaintiffs, :
                                                              :   20 Civ. 1954 (LGS)
                            -against-                         :
                                                              :        ORDER
 TONY FRUITS & GROCERY CORP., et al.,                         :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated March 30, 2020 (Dkt. No 10), required the parties to file a

proposed case management plan and joint letter seven (7) days before the initial pretrial

conference;

        WHEREAS, the initial pretrial conference is currently scheduled for May 14, 2020, at

10:40 a.m.;

        WHEREAS, Defendants have not appeared, and Plaintiffs have not filed proof of service

on the docket;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan; it is hereby

        ORDERED that if Plaintiffs have been in communication with Defendants, then the

parties shall file the joint status letter and proposed case management plan as soon as possible and

no later than May 11, 2020, at noon. If Plaintiffs have not been in communication with

Defendants, they shall file a status letter regarding the efforts to serve Defendants and request an

adjournment of the initial conference as soon as possible and no later than May 11, 2020, at

noon.

Dated: May 8, 2020
       New York, New York
